— In a claim to recover damages for personal injuries due to the alleged negligence of the State of New York, claimants appeal from a judgment of the Court of Claims (Rossetti, J.), entered November 23,1983, which dismissed the claim at the close of trial.
Judgment reversed, on the law, and matter remitted to the Court of Claims for entry of a judgment in favor of claimants on the issue of liability, and for an assessment of damages.
The facts are not in dispute. Kevin Killeen had been diagnosed as suffering from severe mental retardation due to encephalopathy, with a maximum mental age of four years and one month. Throughout his life he had been placed in various institutions and programs for the mentally disturbed. In September, 1978, at the age of 23, Kevin was admitted to the Kings Park Unit of the Suffolk County Development Center. Thereafter, in September, 1979, he was placed in the center’s “normalization” or “model apartment” program, which consisted of four or five patients with two staff members attending a two-hour session in a three and one-half room apartment. The goal of the program was to familiarize the patients with a home-like environment and to teach skills which would enable them to live outside the institution in a household setting. On November 14, 1979, as part of the program the patients were to have a morning snack at the dining room table. A supervising staff member had boiled water on the stove for the patients’ tea or coffee. She then brought the pot of water to the dining room table, which was covered with a table cloth, and placed it on a trivet, three to four inches from the edge of the table. The patients came to the table, whereupon Kevin immediately sat down, and was told to stand up for the blessing of the food. As he began to stand, the pot fell over (either because he pulled the tablecloth or pushed the table) and the water spilled on Kevin’s lap and legs, causing second degree burns.
At the close of the trial, the Court of Claims granted defendant’s motion to dismiss the claim, finding that claimants had failed to establish by a preponderance of the evidence that the State was negligent. The court determined, inter alia, that the use of boiling water for coffee or tea was not inherently dangerous but was part of the goal of developing the patient’s living *587skills, that the risk of its accidentally spilling was not foreseeable, and that it was Kevin’s conduct, not any negligence of the State, that caused the accident. While we do not dispute the court’s factual findings, we believe it erroneously applied the legal concepts of foreseeability and proximate cause to those facts and accordingly we reverse the judgment appealed from.
It is well established that the State is under a duty to take every reasonable precaution to protect the patients in its various institutions from injury, self-inflicted or otherwise (see Comiskey v State of New York, 71 AD2d 699; Zajaczkowski v State of New York, 189 Misc 299, 302 [Court of Claims]). This does not mean, of course, that the State is an insurer against all injuries that might occur to mentally retarded patients in its care (see Excelsior Ins. Co. v State of New York, 296 NY 40, 45). To hold the State liable in all cases would be inimical to the State’s ability, incentive and possibilities for the treatment of the mentally retarded (Excelsior Ins. Co. v State of New York, supra, p 46), and, indeed, deference is to be paid to professional medical judgment with regard to the course of treatment (see Seavy v State of New of York, 21 AD2d 445, affd 17 NY2d 675). Nevertheless, the fact that the decision to place Kevin in the program may have been a sound exercise of professional judgment and the fact that the structure of the program may have been appropriately tailored to accomplish the goal of “normalization” do not render unassailable the act of placing the boiling water on the table, which was never claimed to be essential to the program. The reasonableness of that conduct must be examined on its own (see Doty v State of New York, 33 Misc 2d 330 [Court of Claims]).
In our view, it was indeed foreseeable, and not remote or unavoidable as the Court of Claims and the dissent would have it, that a patient with Kevin’s mental age would be injured by the boiling water. The “general risk” that a retarded patient would spill the pot of boiling water and be injured was “reasonably to be perceived” (see Derdiarian v Felix Contr. Corp., 51 NY2d 308, 317; Palsgraf v Long Is. R. R. Co., 248 NY 339, 344). The precise manner of the accident need not have been foreseen (see Derdiarian v Felix Contr. Corp., supra, pp 316-317). Hence, the duty of the State to take reasonable precautions to protect patients in the institutions from injury, self-inflicted or otherwise, was breached by placing the pot of boiling water on the table (see Comiskey v State of New York, supra; Zajaczkowski v State of New York, supra). Nor can it be said, based on the law and the undisputed evidence in the case, that Kevin’s action in causing the pot to spill was a superseding cause relieving the *588State of liability. As the Court of Appeals has stated, “[a]n intervening act may not serve as a superseding cause, and relieve an actor of responsibility, where the risk of the intervening act occurring is the very same risk which renders the actor negligent” (Derdiarian v Felix Contr. Co., supra, p 316). Here, where the injuries which occurred were precisely those which might reasonably be expected to occur to a person of Kevin’s mental age with a limited ability to judge the effects of his actions, the State cannot sidestep its liability.
Accordingly, the judgment dismissing the claim must be reversed. Since no fact issues remain to be resolved and, in view of our holding that the State’s negligence was the proximate cause of the accident, judgment must be entered for claimants on the issue of liability and the matter remitted to the Court of Claims for an assessment of damages. O’Connor, Lawrence and Eiber, JJ., concur.